Exhibit 10.2
Nonqualified Stock Option Award Agreement — Schedule A
Notice of Option Grant

     
Participant:
  Martin Hanaka
 
   
Company:
  Golfsmith International Holdings, Inc.
 
   
Notice:
  You have been granted the following Nonqualified Stock Option to purchase
Shares in accordance with the terms of the Plan and the Nonqualified Stock
Option Award Agreement attached hereto.
 
   
Plan:
  Golfsmith International Holdings, Inc. 2006 Incentive Compensation Plan
 
   
Grant:
  Date of Grant: June 13, 2008
Option Price per Share: $2.32
Number of Shares under Option: 1,000,000
 
   
Exercisability:
  Subject to the terms of the Plan and this Agreement, your Option may be
exercised on and after the dates indicated below as to the number of Shares set
forth below opposite each such date, plus any Shares as to which your Option
could have been exercised previously but was not so exercised.

      Shares   Date
200,000
  June 16, 2009
200,000
  June 16, 2010
200,000
  June 16, 2011
200,000
  June 16, 2012
200,000
  June 16, 2013

     
 
  Notwithstanding the foregoing, in no event shall your Option become
exercisable for more than 200,000 Shares unless and until the Company’s
shareholders shall have approved an increase of not less than 800,000 Shares in
the maximum number of Shares which may be sold or awarded under the Plan.
Further notwithstanding the foregoing, but subject to the immediately preceding
sentence, (a) in the event of your Termination due to your death, your Option,
if not then fully exercisable, shall become exercisable for 200,000 Shares in
addition to those for which the Option was exercisable immediately prior to such
Termination, and (b) upon the occurrence of a Change of Control, your Option
shall become fully exercisable as to the full number of Shares under your
Option.
 
   
Expiration Date:
  Your Option will expire ten years from the Date of Grant, subject to earlier
termination as set forth in the Plan and this Agreement.
 
   
Rejection:
  If you do not want to accept your Option, please return this Agreement,
executed by you on the last page of this Agreement, at any time within ninety
(90) days after the Date of Grant to Golfsmith International Holdings, Inc.
11000 N. IH-35, Austin, TX 78753. Do not return a signed copy of this Agreement
if you accept your Option. If you do not return a signed copy of this Agreement
within ninety (90) days after the Date of Grant, you will have accepted your
Option and agreed to the terms and conditions set forth in this Agreement and
the terms and conditions of the Plan.

1



--------------------------------------------------------------------------------



 



Nonqualified Stock Option Award Agreement
               This Nonqualified Stock Option Award Agreement (this “Agreement”)
dated as of the Date of Grant (the “Date of Grant”) set forth in the Notice of
Option Grant attached as Schedule A hereto (the “Grant Notice”) is made between
Golfsmith International Holdings, Inc. (the “Company”) and the Participant set
forth in the Grant Notice. The Grant Notice is included in and made part of this
Agreement.
          1. Definitions.
               (a) Capitalized terms used but not defined herein have the
meaning set forth in the Golfsmith International Holdings, Inc. 2006 Incentive
Compensation Plan (the “Plan”).
               (b) Disability. Disability shall have the meaning contained in
Participant’s employment agreement, if applicable. If no such employment
agreement exists, Participant’s employment with Golfsmith, a Subsidiary, or an
Affiliate shall be treated as terminating by reason of a “Disability” if the
Committee determines that his or her employment terminated because he or she no
longer was able to perform the essential functions of his or her job as a result
of a physical or mental illness even with reasonable accommodation by Golfsmith
or a Subsidiary, or an Affiliate.
               (d) Retirement. Participant’s employment shall be treated as
terminating by reason of Retirement if his or her employment with Golfsmith, a
Subsidiary, or an Affiliate terminates for any reason other than Cause on or
after the date he or she reaches at least age 60.
          2. Grant of the Option.
               Subject to the provisions of this Agreement and the provisions of
the Plan, the Company hereby grants to the Participant, pursuant to the Plan,
the right and option (the “Option”) to purchase all or any part of the number of
shares of common stock of the Company, par value $0.001 per share (“Shares”), as
set forth in the Grant Notice at an Option Price (“Option Price”) per Share and
on the other terms as set forth in the Grant Notice.
          3. Exercisability of the Option.
               The Option shall vest and become exercisable in accordance with
the exercisability schedule and other terms set forth in the Grant Notice. The
Option shall terminate on the Expiration Date (the “Expiration Date”) set forth
in the Grant Notice, subject to earlier termination as set forth in the Plan and
this Agreement.
          4. Method of Exercise of the Option.
               (a) The Participant may exercise the Option, to the extent then
exercisable, by delivering a written notice to the Company in a form specified
or accepted by the Company, specifying the number of Shares with respect to
which the Option is being exercised. Such notice must be signed by the
Participant or any other person then having the right to exercise the Option.
               (b) At the time the Participant exercises the Option, the
Participant shall pay the Option Price of the Shares as to which the Option is
being exercised to the Company (i) in United States dollars by personal check,
bank draft or money order; (ii) subject to such terms, conditions and
limitations as the Committee may prescribe, by tendering (either by actual
delivery or attestation) unencumbered Shares previously acquired by the
Participant having an aggregate Fair Market Value at the time of exercise equal
to the total Option Price of the Shares for which the Option is so exercised;
(iii) subject to such terms, conditions and limitations as the Committee may
prescribe, a cashless (broker-assisted) exercise that complies with all
applicable laws; or (iv) by a combination of the consideration provided for in
the foregoing clauses (i), (ii) and (iii).

2



--------------------------------------------------------------------------------



 



          5. Termination.
               The Option shall terminate upon the Participant’s Termination for
any reason and no Shares may thereafter be purchased under the Option except as
provided below. Notwithstanding anything contained in this Agreement, the Option
shall not be exercised after the Expiration Date.
               (a) Termination without Cause or for Good Reason. If the
Participant’s Termination is by the Company, a Subsidiary or an Affiliate
without Cause or by the Participant for Good Reason or due to the Participant’s
Retirement, the Option, to the extent exercisable as of the date of such
Termination, shall thereafter be exercisable for a period of three months from
the date of such Termination.
               (b) Death and Disability. If the Participant’s Termination is due
to the Participant’s death or Disability, the Option, to the extent exercisable
as of the date of such Termination, shall thereafter be exercisable until the
one-year anniversary of the date of such Termination.
               (d) Termination for Cause or without Good Reason. If the
Participant’s Termination is by the Company, a Subsidiary or an Affiliate for
Cause (even if on the date of such Termination the Participant has met the
definition of Retirement or Disability) or by the Participant without Good
Reason, then the portion of the Option that has not been exercised shall
immediately terminate.
          6. Transferability of the Option.
               The Option shall not be transferable otherwise than by will or
the laws of descent and distribution, and is exercisable, during the lifetime of
the Optionee, only by him; provided that the Option may be exercised after the
Optionee’s death by the beneficiary most recently named by the Optionee in a
written designation thereof filed by the Optionee with the Company, in
accordance with the Plan. No transfer of the Option by will or the laws of
descent and distribution shall be effective to bind the Company unless the
Committee is furnished with (a) written notice thereof and with a copy of the
will and/or such evidence as the Committee may deem necessary to establish the
validity of the transfer and (b) an agreement by the transferee to comply with
all the terms and conditions of the Option that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with the grant of the Option.
          7. Taxes and Withholdings.
               At the time of receipt of Shares upon the exercise of all or any
part of the Option, the Participant shall pay to the Company in cash (or make
other arrangements, in accordance with Article XVI of the Plan, for the
satisfaction of) any taxes of any kind required by law to be withheld with
respect to such Shares; provided, however, that pursuant to any procedures, and
subject to any limitations as the Committee may prescribe and subject to
applicable law, the Participant may elect to satisfy, in whole or in part, such
withholding obligations by (a) directing the Company to withhold Shares
otherwise deliverable to the Participant pursuant to the Option (provided,
however, that the amount of any Shares so withheld shall not exceed the amount
necessary to satisfy required Federal, state, local and non-United States
withholding obligations using the minimum statutory withholding rates for
Federal, state, local and/or non-U.S. tax purposes, including payroll taxes,
that are applicable to supplemental taxable income) and/or (b) tendering to the
Company Shares owned by the Participant (or the Participant and the
Participant’s spouse jointly) and held by the Participant (or by the Participant
and the Participant’s spouse jointly) for not less than two (2) months prior to
the date of such tender based, in each case, on the Fair Market Value of the
Shares on the payment date as determined by the Committee. Any such election
made by the Participant must be irrevocable, made in writing, signed by the
Participant, and shall be subject to any restrictions or limitations that the
Committee, in its sole discretion, deems appropriate.

3



--------------------------------------------------------------------------------



 



          8. No Rights as a Shareholder.
               Neither the Participant nor any other person shall become the
beneficial owner of the Shares subject to the Option, nor have any rights to
dividends or other rights as a shareholder with respect to any such Shares,
until the Participant has actually received such Shares following the exercise
of the Option in accordance with the terms of the Plan and this Agreement.
          9. No Right to Continued Employment.
               Neither the Option nor any terms contained in this Agreement
shall confer upon the Participant any express or implied right to be retained in
the employment or service of the Company or any Subsidiary or Affiliate for any
period, nor restrict in any way the right of the Company or any Subsidiary or
Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment or service at any time for any reason. The Participant
acknowledges and agrees that any right to exercise the Option is earned only by
continuing as an employee of the Company or a Subsidiary or an Affiliate at the
will of the Company or such Subsidiary or Affiliate, or satisfaction of any
other applicable terms and conditions contained in the Plan and this Agreement,
and not through the act of being hired, being granted the Option or acquiring
Shares hereunder.
          10. The Plan.
               In consideration for this grant, you agree to comply with the
terms of the Plan and this Agreement. This Agreement is subject to all the
terms, provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee. In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. The Plan and the prospectus
describing the Plan can be found on the Company’s HR intranet. A paper copy of
the Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Company at Golfsmith International
Holdings, Inc. 11000 N. IH-35, Austin, TX 78753.
          11. Compliance with Laws and Regulations.
               (a) The Option and the obligation of the Company to sell and
deliver Shares hereunder shall be subject in all respects to (i) all applicable
Federal and state laws, rules and regulations and (ii) any registration,
qualification, approvals or other requirements imposed by any government or
regulatory agency or body which the Committee shall, in its discretion,
determine to be necessary or applicable. Moreover, the Option may not be
exercised if its exercise, or the receipt of Shares pursuant thereto, would be
contrary to applicable law. If at any time the Company determines, in its
discretion, that the listing, registration or qualification of Shares upon any
national securities exchange or under any state or Federal law, or the consent
or approval of any governmental regulatory body, is necessary or desirable, the
Company shall not be required to deliver any certificates for Shares to the
Participant or any other person pursuant to this Agreement unless and until such
listing, registration, qualification, consent or approval has been effected or
obtained, or otherwise provided for, free of any conditions not acceptable to
the Company.
               (b) It is intended that the Shares received upon the exercise of
the Option shall have been registered under the Securities Act. If the
Participant is an “affiliate” of the Company, as that term is defined in
Rule 144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth
such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with Federal and state securities laws.
               (c) If at the time of exercise of all or part of the Option, the
Shares are not registered under the Securities Act, and/or there is no current
prospectus in effect under the Securities Act with respect to the Shares, the
Participant shall execute, prior to the delivery of any Shares to the
Participant by the Company pursuant to this Agreement, an agreement (in such
form as the Company may specify) in which the Participant represents and
warrants that the Participant is purchasing or acquiring the shares acquired
under this Agreement for the Participant’s own account, for investment only and
not with a view to the resale or distribution thereof, and represents and agrees

4



--------------------------------------------------------------------------------



 



that any subsequent offer for sale or distribution of any kind of such Shares
shall be made only pursuant to either (i) a registration statement on an
appropriate form under the Securities Act, which registration statement has
become effective and is current with regard to the Shares being offered or sold,
or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the Participant shall, prior to
any offer for sale of such Shares, obtain a prior favorable written opinion, in
form and substance satisfactory to the Company, from counsel for or approved by
the Company, as to the applicability of such exemption thereto.
          12. Notices.
               All notices by the Participant or the Participant’s assignees
shall be addressed to Golfsmith International Holdings, Inc. 11000 N. IH-35,
Austin, TX 78753, or such other address as the Company may from time to time
specify. All notices to the Participant shall be addressed to the Participant at
the Participant’s address in the Company’s records.
          13. Other Plans.
               The Participant acknowledges that any income derived from the
exercise of the Option shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Subsidiary or Affiliate.

            GOLFSMITH INTERNATIONAL HOLDINGS, INC.
      By:  /s/ Noel Wilens         Printed:   Noel Wilens       Its:   Chairman,
Compensation Committee Golfsmith International Holdings, Inc.     

          Board of Directors

I DO NOT accept this Option:
    Signature:  /s/ Martin Hanaka           Printed Name:   Martin Hanaka     

5